     Case 1:21-cv-00017 Document 1-2 Filed 01/06/21 Page 1 of 5 PageID #: 40

                                     Declaration of Wes Pigott

I, Wes Pigott, declare the following:

       1.      I have personal knowledge of the matters stated in this declaration and could

competently testify to the same if called upon to do so.

       2.      Until earlier this year, I worked for the D’Argent Companies. I worked there for

approximately two years.

       3.      I was the general manager of D’Argent’s Huddle House franchise, and I reported

to Justin Giallonardo.

A.     I was instructed by Justin Giallonardo to delete any employee hours over
       forty hours per week.

       4.      At Huddle House, employees would clock-in and clock-out using last four digits

of their social security number in an electronic time management system called “Aloha.”

       5.      Employees would frequently work more than forty hours in a week. But Justin

Giallonardo ordered told me to delete any employee time over forty hours per week, so as to

avoid paying any overtime.

       6.      Per his instructions, every two weeks I would use Aloha to call up a “payroll

report.” If any employee had worked more than forty hours per week, I would use the “edit

punch” functionality to reduce their hours to forty hours. I would then send the hours from Aloha

to the Heartland payroll system to be paid.

       7.      I thought this was wrong, and so one month I stopped doing it. Justin punished me

by deducting approximately $8,000 from my paychecks – which was the amount of the overtime

that I did not delete over a period of time.

       8.      I estimate that over the course of her work at Huddle House, I deleted in excess of

$10,000 of overtime for Samantha Williams alone.




                                                 1
     Case 1:21-cv-00017 Document 1-2 Filed 01/06/21 Page 2 of 5 PageID #: 41

B.      I was ordered by Justin Giallonardo to alter records in response to a EEOC charge.

        9.      One day this summer, Justin Giallonardo called me and another manager into his

office. He explained that D’Argent employee Alyssa Setliff had filed a charge against D’Argent.

He explained “Alyssa is suing us. . . What I need y’all to do is go to your computers and go into

Heartland and make everyone part time. The only full-time employees we need to have is the

managers. We have to make everything separate.”

        10.     Justin treated this as an emergency task for us to immediately complete. He

explained that it was because “Alyssa was coming after him.”

        11.     After that point, Justin attempted to make the franchises separate from the other

D’Argent busiensses. For example, Justin previously had “D’Argent Companies” Sam’s Club

cards for the franchise restaurants, but after finding out about the EEOC charge, he changed it to

“D’Argent Franchising.”

C.      Justin Giallonardo’s conduct regarding Samantha Williams: “If I can’t fuck that
        girl, I’m going to fire her.”

        12.     One of the members of my team was Samantha Williams. She was a good worker,

and I was training her to be a manager.

        13.     One day Justin Giallonardo came into my office and asked if he could date Ms.

Williams. At first, I thought he was joking because that would be so inappropriate, considering

he was her boss. He became more explicit, and said “I’m gonna try to fuck Sam.” I said “That’s

not cool, dude, that’s my employee, I’m training her to be a manager.” He said “Naw, I’m going

to try to take her out.”

        14.     After that, Justin began frequently dropping by Huddle House and saying things

to Ms. Williams like, “come here sweetie,” “you’re so pretty,” “I’ll buy you whatever you want,

just be with me.”

        15.     During one of these visits, Justin told me “I’m gonna get that ass one day.”


                                                 2
    Case 1:21-cv-00017 Document 1-2 Filed 01/06/21 Page 3 of 5 PageID #: 42

       16.      I asked Justin to stop this conduct towards Ms. Williams. I explained, “you’re a

boss, you can’t do that.” He responded “I can do whatever I want to.”

       17.      This attention was unwelcome and unwanted by Ms. Williams. For example,

when Justin also bought her a gift certificate for a spa package, she said she did not want it and

gave it to me, to give to my daughter.

       18.      At another meeting in my office, Justin told me “If I can’t fuck that girl, I’m

going to fire her.” He was referring to Ms. Williams.

       19.      Eventually, Justin enticed Ms. Williams to his home by saying he was going to

have a “family barbecue.“

       20.      I saw Ms. Williams after she came back from the “barbecue.“ She explained that

there was no barbecue – it was just her and Justin, and that he had attemped to have sex with her

but she turned him down.

       21.      I could tell she was extremely upset because she was shaking and saying over and

over “I can’t believe he did this.” If someone had seen her behavior, they would think she had

been raped.

       22.      After Ms. Williams rejected Justin‘s advances, Justin’s attitude towards her

completely changed. He began making repeated complaints about her to me, complaining about

her supposed “incompetence.“

       23.      Justin had never had any complaints about Ms. Williams before she turned him

down for sex.

       24.      I asked Justin, “is Samantha not doing things right because she isn’t doing things

right, or because she wouldn’t have sex with you?” Justin would not answer me.

       25.      Justin began suggesting I fire Ms. Williams. I did not because she was a good

worker and had done nothing wrong.

       26.      Finally, on a Thursday, Justin gave me a direct order to fire Ms. Williams. I told

                                                 3
     Case 1:21-cv-00017 Document 1-2 Filed 01/06/21 Page 4 of 5 PageID #: 43

Justin that I needed her to work through the weekend, but if he was set on firing her, he could do

it himself on Monday.

         27.   I then told Ms. Williams that Justin intended to fire her, and suggested she look

for another job. She did, and found another job. On Monday, she resigned because she knew

Justin was going to fire her.

         28.   Manager Ricky and I wrote up Ms. William’s separation paperwork as a

resignation.

         29.    But Justin overrode that and ordered Ricky to rewrite the paperwork as a

termination for cause.

         30.   I believe Justin did so in retaliation for Ms. Williams not having sex with him,

because he wanted to have “the last word” with her.

         31.   Based on my observations of the difference between Justin’s attitude before and

after Ms. Williams turned him down for sex, and based on my observations of difference

between Justin’s treatment of Ms. Williams as opposed to other employees, It was clear to me

that Justin ordered me to fire Ms. Williams because she had refused to have sex with him.

B.       Justin Giallonardo’s Other Inappropriate Conduct.

         32.   I also witnessed Justin Giallonardo’s inappropriate conduct towards other

employees. For example, I witnessed Justin Giallonardo point to a female blonde employee and

say “I’m going to fuck that bitch” within earshot of the female employee. She turned around in

shock.

         33.   I witnessed Justin and Thomas Giallonardo walk around the office in boxer

shorts, more than once.

         34.   I witnessed Justin Giallonardo say about a female employee “somebody better

help her fat ass lose weight.”

         35.   I witnessed Justin Giallonardo rubbing his genitals while looking at female

                                                4
    Case 1:21-cv-00017 Document 1-2 Filed 01/06/21 Page 5 of 5 PageID #: 44

employee Alyssa Setliff.

       36.     I heard Justin Giallonardo refer to Ms. Julienne Serrano, a Hispanic employee,

and another Hispanic employee as “wetbacks.” Once I heard Justin Giallonardo say “I can’t get

this wetback to do nothing” regarding Ms. Serrano.

       37.     I heard Justin use “cunt” as a frequent nickname for employee Brittany Gilchrest.

       38.     I heard Justin explain how “dead people are still working.” Based on context and

other things I had heard, I understood that to mean that D’Argent was using the social security

numbers of dead people to knowingly allow undocumented persons to work.

   I declare under penalty of perjury that the foregoing is true and correct.


   ____________________ Date: ___________
   Wes Pigott




                                                 5
